DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 13, 2022 have been fully considered but they are not persuasive.  Sakhnini further teaches setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the aerial network node and the another node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 7, 12, 15, 16, 21, 22, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) and in further view of Watson (US 6,553,226)
Regarding Claim 1, Sakhnini teaches a method of setting an attribute of a link between an aerial network node and another node of a network, the method comprising: determining, by one of the aerial network node and the another node, that a geographic location of at least a portion of the link in relation to the aerial network node intersects a constraint region on a surface of the earth (Sections 0006, 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the UE which is the other node can be an IoT device (Section 0060)); setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the aerial network node and the another node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)).
Sakhnini does not teach determining, by one of the first aerial network node and the second aerial network node, that a geographic location of at least a portion of the link in relation to the first aerial network node intersects a constraint region on a surface of the earth; setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first aerial network node and the second aerial network node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region, the at least one attribute including an inter-satellite link (ISL) attribute.
Sainee, which also teaches an IoT device, teaches an IoT device onboard a satellite, which is an aerial node (Section 0066).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sakhnini with the above features of Sainee for the purpose of cost effectively storing data and simplifying analytics and computations as taught by Sainee.  The combination of Sakhnini and Saniee teaches determining, by one of the first aerial network node and the second aerial network node, that a geographic location of at least a portion of the link in relation to the first aerial network node intersects a constraint region on a surface of the earth; setting, in response to the determination that the geographic location of at least the portion of the link intersects the constraint region by one of the first aerial network node and the second aerial network node, at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region.
Watson, which also teaches a satellite system, teaches the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sakhnini combination with the above features of Watson so that the available resources of the satellite system are efficiently used to adequately service communication load as taught by Watson.
Regarding Claim 12, Sakhnini teaches an aerial network node comprising: at least one network interface (Section 0044, 0045, the satellite communicates in an non-terrestrial network (NTN) thus said satellite will have a network interface); at least one processor; a non-transitory computer readable memory for storing instructions which when executed by the at least one processor configure the aerial network node to: determine that a geographic location of at least a portion of a link between the aerial network node and another network node, in relation to the aerial network node intersects a constraint region on a surface of the earth (Sections 0006, 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the UE which is the other node can be an IoT device (Section 0060), typical satellites comprise some kind of processor that runs code stored in memory); in response to the determination that the geographic location of at least the portion of the link intersects the constraint region, set at least one link attribute of a plurality of link attributes of the link to match at least one attribute associated with the constraint region (Section 0122, there is a determination by the satellite if the geographic coverage provided by the beams, which is the link, satisfies or is appropriate for the determined geographic location that said satellite is encroaching, the geographic location that said satellite is encroaching is the constraint region, the geographic coverage provided by the beams, which is the link, will intersect the geographic location that said satellite is encroaching, the beams are adjusted or set in order to adjust the geographic coverage of the satellite that is appropriate for the determined geographic location that said satellite is encroaching, satellite attitude and transmit power of the satellite beams are other link attributes that can be changed based on the encroached geographic location (Section 0006)).
Sakhnini does not teach another aerial network node and the at least one attribute including an inter-satellite link (ISL) attribute.
Sainee, which also teaches an IoT device, teaches an IoT device onboard a satellite and thus an aerial network node (Section 0066).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of Sakhnini with the above features of Sainee for the purpose of cost effectively storing data and simplifying analytics and computations as taught by Sainee.
Watson, which also teaches a satellite system, teaches the at least one attribute including an inter-satellite link (ISL) attribute (Col. 2 lines 62 – 66, the ISLs are altered based on the satellite coverage thus rendering a scenario wherein a change in satellite coverage prompts an alteration in the ISLs).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the above Sakhnini combination with the above features of Watson so that the available resources of the satellite system are efficiently used to adequately service communication load as taught by Watson.
Regarding Claims 4, 15, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches wherein the first aerial network node is a satellite (Figure 1, Section 0056, satellite (140)).  Sainee further teaches wherein the second aerial network node is another satellite (Section 0066, IoT device onboard a satellite).  Watson further teaches an ISL (Col. 2 lines 62 – 66).
Regarding Claims 7, 16, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches wherein the at least one link attribute includes a general operational attribute (Section 0006, satellite attitude is the operational attribute).
Regarding Claims 21, 24, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches sending, by the one of the aerial network node and the another network node, the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region, to at least one other network node of the network for performing routing computations/wherein the instructions further configure the aerial network node to send the plurality of link attributes including the at least one link attribute that matches the at least one attribute of the constraint region, to at least one other network node for performing routing computations (Section 0009, the behavior change information, which is the link attribute information is sent to the UE, Section 0048, the UE conducts processes, which are computations, to adjust the beam handover parameters thus enabling data to be routed or handed over from one beam to another thus said processes or computations are related to routing).  Saniee, as set forth above, teaches a second or another aerial network node.
Regarding Claims 22, 25, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.   Sakhnini further teaches performing, by one of the aerial network node and the another network node, routing computations using at least the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region/network node to perform computations using at least the plurality of link attributes of the link, including the at least one link attribute that matches the at least one attribute of the constraint region (Section 0048, the UE conducts processes, which are computations, to adjust the beam handover parameters thus enabling data to be routed or handed over from one beam to another thus said processes or computations are related to routing).  Saniee, as set forth above, teaches a second or another aerial network node.

Claims 3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Peichl et al. (US 2009/0224993).
Regarding Claims 3, 14, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini further teaches a region on the surface of the Earth (Section 0122, geographic coverage area is an area on the earth).
The Sakhnini combination does not teach a cartographic region on the surface of the Earth
Peichl, which also teaches regions on earth, teaches a cartographic region on the surface of the earth (Section 0041, cartographic mapping).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Peichl for the purpose of providing all weather reconnaissance as taught by Peichl.

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Hreha et al. (US 2017/0214500)
Regarding Claims 8, 17, The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  Sakhnini does not teach wherein the at least one link attribute includes at least one of: an intermediate system-to-intermediate system (ISIS) attribute; an open shortest path first (OSPF) attribute; a frequency attribute; and a coding attribute.
Hreha, which also teaches a satellite system, teaches changes in a frequency attribute (Abstract, satellite system uses frequency hopping which comprises changing frequency).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Hreha for the purpose of providing efficient use of licensed bandwidth as taught by Hreha.

Claims 23, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakhnini et al. (US 2021/0242935) in view of Saniee et al. (US 2020/0226199) in view of Watson (US 6,553,226), as applied to Claims 1, 12 set forth above, and further in view of Patterson (US 2003/0050008)
Regarding Claims 23, 26. The Sakhnini combination teaches all of the claimed limitations recited in Claims 1, 12.  The Sakhnini combination does not teach wherein the constraint region is a one of a polygon, an ellipse or a circle mapped to the surface of the Earth.
Patterson, which also teaches a satellite system, teaches wherein the constraint region is a one of a polygon, an ellipse or a circle mapped to the surface of the Earth (Sections 0005, 0033, earth-fixed cells).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Sakhnini combination with the above features of Patterson for the purpose of providing a scalable architecture that provides incremental global broadband services as taught by Patterson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 30, 2022